Citation Nr: 0506548	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  97-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a cervical strain. 

2.  Entitlement to an initial rating in excess of 10 percent 
for a low back strain.

3.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

4.  Entitlement to an initial rating in excess of 10 percent 
for a right hip disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for a left hip disability.

6.  Entitlement to an initial rating in excess of 10 percent 
for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 1998, the veteran testified at a hearing before an 
RO hearing officer.  A transcript of that hearing is 
associated with the claims folder.  

In October 1998, the issues of entitlement to higher initial 
evaluations for low back strain and cervical strain were 
before the Board.  At that time, the Board remanded the case 
to the RO for further action.


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the veteran's 
cervical strain has been manifested by pain and slight 
limitation of motion that has not limited flexion of the 
cervical spine to between 15 and 30 degrees, and has not 
limited the combined range of motion of the cervical spine to 
less than 170 degrees.  

2.  The cervical strain is not manifested by muscle spasm on 
extreme forward bending; loss of lateral spine motion; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

3.  Throughout the initial evaluation period, the veteran's 
lumbosacral strain has been manifested by pain and slight 
limitation of motion that has not limited flexion of the 
thoracolumbar spine to between 30 and 60 degrees, and has not 
limited the combined range of motion of the thoracolumbar 
spine to less than 120 degrees.  

4.  The lumbosacral strain is not manifested by spasm on 
extreme forward bending, loss of lateral spine motion, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

5.  The veteran's migraine headaches are not manifested by 
characteristic prostrating attacks averaging more than one in 
two months.  

6.  The veteran's right hip disability is manifested by pain 
and limitation of motion; neither nonunion, malunion, false 
joint, loose motion, flexion limited to less than 45 degrees, 
nor limitation of abduction to less than 15 degrees is shown.

7.  The veteran's left hip disability is manifested by pain 
and limitation of motion; neither nonunion, malunion, false 
joint, loose motion, flexion limited to less than 45 degrees, 
nor limitation of abduction to less than 15 degrees is shown.

8.  The veteran is right handed.

9.  The veteran's left shoulder disability is manifested by 
pain on motion but the veteran retains the ability to raise 
his arm above the shoulder level.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5287, 
5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2004).  

2.  The criteria for an initial evaluation in excess of 10 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2004).  

3.  The criteria for an initial evaluation in excess of 10 
percent for migraine headaches have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.120, 
4.124a, Diagnostic Code 8100 (2004).

4.  The criteria for a rating in excess of 10 percent for 
right hip disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5250, 5251, 5252, 5253, 5254, 
5255 (2004).

5.  The criteria for a rating in excess of 10 percent for 
left hip disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5250, 5251, 5252, 5253, 5254, 
5255 (2004).

6.  The criteria for an evaluation in excess of 10 percent 
for a left shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000, Pub.  L.  No.  106-
475, 114 Stat.  2096 (2000), [codified at 38 U.S.C.A.  §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are not applicable to 
downstream issues, such as the issues of entitlement to 
higher initial disability ratings for the veteran's service-
connected cervical spine, low back, headaches, right hip, 
left hip, and left shoulder disabilities.  See VAOPGCPREC 8-
2003 (Dec.  22, 2003).  The Board is bound by this opinion.  
See 38 U.S.C.A.  § 7104(c) (West 2002).  

In any event, the Board notes that through the statement of 
the case, supplemental statement of the case, and various 
letters from the RO to the veteran, including letters dated 
in April 2001 and February 2004, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claims, the information required from him to 
enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  Although the 
RO has not specifically requested him to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
his claims.  The Board is also unaware of any pertinent 
evidence that has not been associated with the claims folder.  

The Board has reviewed the claims folder and finds that the 
evidence of record is sufficient to determine the severity of 
the veteran's service-connected cervical spine, low back, 
headache, right hip, left hip, and left shoulder 
disabilities.  Accordingly, a remand for additional 
development is not warranted in this case.  

Accordingly, the Board will address the merits of the 
veteran's claims.  




Evidentiary Background

The veteran's service medical records show complaints of 
chronic bitemporal headaches without vomiting, nausea, or 
scotoma.  He also received treatment during service for left 
shoulder, bilateral hip, neck, and low back conditions.  

The veteran was afforded a VA visual examination in December 
1996.  He reported a one-year history of migraines that 
occurred three to four times a week.  These headaches 
occurred in his left temple and radiated up over his head.  
They lasted about one hour and produced occasional nausea.  
Mild sharp pain was noted but he had no neurological symptoms 
associated with his headaches.  Naprosyn or Motrin helped his 
headaches, but mostly he would lie down.  The veteran was 
assessed with probable migraine-type headaches.  

During neurological examination in December 1996, the veteran 
reported that he began having headaches three years earlier, 
but they had recently increased in severity.  There was no 
nausea, vomiting, or scotoma.  He occasionally got blurry 
vision.  He had to either lie down or hold onto his head.  
The headaches lasted anywhere from 10 to 30 minutes.  He 
reported that they came on just about every day.  A Navy 
physician told him that it was probably related to stress.  
Chronic headaches were diagnosed. 

The veteran was also afforded a VA orthopedic examination in 
December 1996.  He reported that he injured his neck and 
lower back during service one year ago when he slipped and 
fell onboard ship.  He sought medical treatment at the time 
of his injury, but reported minimal problems with his neck 
and back since.  He also injured his left shoulder and both 
hips at the same time.  He had seen a doctor without specific 
diagnosis.  He continued to have intermittent pain without 
swelling.  Motrin eased his symptoms.  

Examination of the cervical spine revealed no tenderness, 
crepitus, or paraspinal spasm.  Range of motion was as 
follows:  forward flexion to 30 degrees; backward extension 
to 30 degrees; right and left lateral flexion to 40 degrees; 
and right and left rotation to 50 degrees.  There was no 
objective evidence of pain on motion.  X-ray studies of the 
cervical spine revealed that the vertebral bodies were in 
satisfactory alignment with no evidence of fracture, 
destructive process, or degenerative disease.  

Examination of the lumbosacral spine also revealed no 
tenderness or paraspinal spasm.  Straight-leg raise test was 
negative bilaterally.  Range of motion was as follows:  
forward flexion to 80 degrees; backward extension to 35 
degrees; right and left lateral flexion to 40 degrees; and 
right and left rotation to 35 degrees.  There was no 
objective evidence of pain on motion.  X-rays revealed well-
preserved disc spaces with vertebrae that were normal in 
size, configuration, and alignment.  The spines, pedicles, 
lamina, and transverse processes were intact.  There was no 
evidence of recent or remote compression.  The impression was 
negative lumbosacral spine.  

Examination of both hips showed no swelling, fluid, heat, 
erythema, tenderness, or crepitus.  Range of motion was as 
follows:  flexion to 135 degrees, bilaterally; extension to 
10 degrees, bilaterally; abduction to 40 degrees, 
bilaterally; adduction to 20 degrees, bilaterally; external 
rotation to 50 degrees, bilaterally; and internal rotation to 
30 degrees, bilaterally.

Examination of the left shoulder showed no swelling, fluid, 
heat, erythema, crepitus, or laxity.  There was mild 
tenderness of the acromioclavicular (AC) joint, but the joint 
appeared intact.  Range of motion was as follows:  flexion to 
180 degrees; abduction to 160 degrees; external rotation to 
60 degrees; and internal rotation to 90 degrees.  

The examiner noted that the veteran rose and stood normally.  
Similarly, his gait and heel to toe walking were normal.  He 
hopped normally on either foot and squatted normally.  He had 
normal grip and grasp and normal fine and gross manipulation.  
Neurological examination, including sensation, motor 
functioning, and deep tendon reflexes, was negative.  Chronic 
cervical and lumbosacral strain and status post ligament 
damage of the left shoulder, both hips, and knees were 
diagnosed.  

By rating action in January 1997, the RO awarded service 
connection for the veteran's headaches, rated as 10 percent 
disabling; low back strain, rated as noncompensable; and 
cervical strain, also rated as noncompensable.  Service 
connection for a left shoulder disability and a bilateral hip 
disability was denied.  

In April 1998, the veteran testified before an RO hearing 
officer.  He reported that his right hip was worse than his 
left.  He had to take "constant time outs" during the 
course of the day to stretch or lay down to rest his hip.  
When his hips bothered him, it was difficult to bend.  He 
reported that he had missed three weeks to a month of work 
during the past year due to cervical and lumbosacral pain.  
He was able to control his work environment and moderate his 
activities.  He was not as active as he had been in the past.  
He worked performing field service work on commercial alarm 
systems.  He would be on a ladder for 10 to 15 minutes at a 
time.  Drilling holes put strain on his lower back.  He 
reported lower back spasms occurred at least once or twice 
per week.  

By rating action dated in April 1998, the RO awarded service 
connection for residuals of injuries of the left shoulder and 
both knees, status post ligament damage.  Noncompensable 
disability evaluations were assigned for these disabilities.  

Pursuant to the Board's October 1998 Remand, the veteran was 
afforded a VA orthopedic examination in August 1999.  The 
veteran reported that he continued to have pain in his 
shoulder and hips.  Movements of the joint aggravated his 
shoulder pain.  Standing still for prolonged periods of time 
aggravated his hip pain.  His only medication was Tylenol 
which he took when needed.

Examination of his shoulder revealed mild tenderness on 
palpation of the left acromioclavicular joint.  Conflicting 
range of motion findings are recorded in the August 1999 
examination report.  At one point, the report notes range of 
left shoulder motion was as follows:  flexion to 90 degree 
secondary to pain; extension to 30 degrees; adduction to 25 
degrees; abduction limited to 35 degrees due to pain; 
external rotation to 40 degrees; and internal rotation to 40 
degrees.  

In another portion of the examination report, range of motion 
was recorded as follows:  forward flexion to 100 degrees; 
abduction to 100 degrees; external rotation to 70 degrees; 
and internal rotation to 90 degrees.  Diagnoses of arthritis 
of the shoulder and hips were rendered.  However, X-ray 
examination of the left shoulder revealed no evidence of 
bone, joint, or soft tissue abnormality.

The veteran was afforded a VA spine examination in November 
1999.  He reported intermittent pain in the posterior 
cervical spine and mid-line of the low back without radiation 
into the upper or lower extremities.  His pain was 
intensified by any activity and was eased by rest.  He took 
Tylenol and Motrin with some relief, but he tried to avoid 
most strenuous activities.  The examiner noted that the 
veteran was not in distress and that he rose and stood 
normally.  He had a normal gait and normal heel to toe gait.  
He hopped normally on either foot and squatted normally.  
Neurological examination, including sensation, motor 
function, and deep tendon flexes, was negative.  The examiner 
noted no evidence of weakened movement, excessive 
fatigability, or incoordination.  The veteran was having pain 
at the time of the examination and the examiner noted that 
there would be no significant additional limitations or 
flare-ups.

Examination of the cervical spine showed no tenderness, 
crepitus, or paraspinal spasm.  Range of motion was as 
follows:  forward flexion to 30 degrees; backward extension 
to 30 degrees; right and left lateral flexion to 40 degrees; 
and right and left rotation to 50 degrees.  There was no 
objective evidence of pain on motion.  
X-ray examination of the cervical spine also revealed that 
the vertebral bodies were in satisfactory alignment.  There 
was no evidence of fracture or destructive process and the 
neural foramina were unremarkable.  

Examination of the lumbosacral spine showed no tenderness or 
paraspinal spasm.  Straight leg raise test was negative, 
bilaterally.  Range of motion was as follows:  forward 
flexion to 60 degrees; backward extension to 30 degrees; 
right and left lateral flexion to 40 degrees; and right and 
left rotation to 35 degrees.  There was no objective evidence 
of pain on motion.  X-ray examination of the lumbosacral 
spine revealed that the vertebral bodies were in satisfactory 
alignment.  There was no evidence of fracture, destructive 
process, or degenerative disease.  

The veteran was also afforded an orthopedic examination in 
February 2002.  He reported a 5-year history of intermittent 
pain, without swelling, in his left shoulder and both hips.  
His pain was intensified by use and eased by rest and 
Tylenol.  He had been forced to avoid some strenuous 
activities.  It was noted that the veteran was right handed 
and in no distress.  The examiner noted that the veteran rose 
and stood normally.  His gait, including heel and toe gait, 
was normal.  He could hop on either foot and squat normally.  

Examination of the left shoulder revealed no swelling, fluid, 
heat, erythema, tenderness, crepitus, or laxity.  The AC 
joint appeared intact.  Range of motion was as follows:  
flexion to 175 degrees; abduction to 170 degrees; external 
rotation to 50 degrees; and internal rotation to 85 degrees.  

Examination of both hips showed no swelling, fluid, heat, 
erythema, tenderness, crepitus, or laxity.  Range of motion 
was as follows:  flexion to 130 degrees, bilaterally; 
extension to 0 degrees, bilaterally; abduction to 40 degrees, 
bilaterally; adduction to 20 degrees, bilaterally; external 
rotation to 60 degrees, bilaterally; and internal rotation to 
30 degrees, bilaterally.  
 
The veteran was also afforded a VA neurological examination 
in February 2000.  He reported that he continued to work as a 
security systems installer.  He usually took Tylenol for his 
headaches.  The headaches usually began on one side or the 
other.  Sometimes, they felt like a pressure on both temples.  
There was no nausea or vomiting.  The veteran had 
photophobia.  He reported that he got headaches about four 
times per month.  In the last two months, he had been getting 
headaches twice a week lasting anywhere from one half hour to 
two or three hours.  They were not debilitating.  Migraine 
headaches were diagnosed.  

In April 2000, the veteran sought VA treatment for because of 
an increase in the frequency of his headaches.  He reported 
that his headaches had been progressively worsening and 
becoming more frequent.  He reported that these headaches had 
a severity of 8 on a scale from 1 to 10.  They were relieved 
usually by sleep; however, the veteran also took Motrin and 
Excedrin for his headaches.  His headaches were associated 
with photophobia, phonophobia, and nausea.  He reported that 
they would last anywhere from a half hour to four hours.  The 
onset of these headaches was associated with the onset of 
left shoulder pain.  He reported that his pain resulted in 
tense musculature in his neck.  He denied any other numbness, 
tingling, weakness, diplopia, or ataxia.  He reported 
intermittent lightheadedness for the past one to two years; 
however, he denied vertigo.  

Examination revealed a supple neck with slightly decreased of 
range of motion to the right and to the left.  There was 
tense musculature posteriorly on the left.  There appeared to 
be a trigger point in the left suprascapular region that 
caused some discomfort in that local area.  Motor examination 
was normal and the veteran's upper and lower extremities had 
5 out of 5 strength.  Sensory examination was intact to light 
touch and pinprick.  Reflexes were 1+ in the upper 
extremities and 2+ in the lower extremities.  Gait was 
normal.  

In August 2000, the veteran sought treatment for left 
shoulder pain and migraines.  He reported that his left 
shoulder pain started whenever he turned his head to the left 
or sneezed.  The pain was described as sharp and occasionally 
burning.  It felt as if his muscles were becoming tight.  His 
shoulder pain was almost always followed by a migraine which 
consisted of left temporal sharp pain and photophobia.  There 
was no nausea or vomiting.  These symptoms occurred 2 to 3 
times per week, and were improved by quiet and sleep.  The 
veteran stated that he was taking two Excedrin and one Motrin 
every morning as a prophylaxis for his headaches.  In spite 
of this, he had 2 to 3 headaches per week which sometimes 
responded to Imitrex.  He occasionally got his migraine 
without the presence of shoulder pain, but the shoulder pain 
always caused a migraine.  Motor examination revealed 5 out 
of 5 strength in all extremities without pronator drift.  His 
gait was within normal limits.  The veteran had intact 
sensation to light touch, pinprick, position, vibration, and 
temperature in all extremities including all dermatomes of 
the left upper extremity.  It was noted that an MRI 
examination in May 2000 revealed a moderate disc bulge with 
moderate canal stenosis at C5-6.  The treating physician 
noted that the veteran's migraines were not completely 
controlled by his medication regimen.  He was to be started 
on Neurontin for prophylaxis of his migraine.  The veteran 
was instructed to wear a soft cervical collar at night to 
prevent him from impinging on his neck while sleeping.  He 
was also to be referred to neurosurgery for possible 
decompression surgery.

Subsequent treatment records show continued complaints of 
neck pain and headaches.  In May 2001, he reported three 
headaches per week lasting from 30 minutes to many hours.  He 
described phonophobia and exacerbation during eye movement.  
He also had localized neck pain that occurred with neck 
extension.  This pain radiated down to his left shoulder 
area.  His gait was normal.  The treating physician could not 
call the veteran's treatment a failure as he had been 
noncompliant with his medication.  He was to be evaluated for 
a soft cervical collar.  

By rating action dated in February 2002, the RO increased the 
disability evaluation assigned for the veteran's cervical 
strain to 10 percent from May 5, 2000.  

A May 2002 VA outpatient treatment record indicates that the 
veteran complained of stiffness in his neck with sharp pains 
radiating to his head and to his shoulders primarily on the 
left side.  He denied any numbness or tingling down his arms, 
but he did note some weakness associated with pain in the 
left shoulder and left arm.  He rated his intermittent neck 
pain as an 8 on a scale of 1 to 10.  He experienced a left 
shoulder pain initially over the end points to the area of 
the AC joint.  When he experienced pain over the left 
trapezius area or neck, he frequently developed a headache.  
He had occasional headaches without any neck pain.  He also 
had occasionally experienced spotting or blurring of his 
vision with a dizzy feeling.  He continued to use Tylenol, 
Naprosyn, and Imitrex.  Neurology consultation suggested a 
mild closed-head injury.  He worked for up to 30 hours a week 
with security systems.  

There was no evidence of focal muscle atrophy although the 
left CMC joint exhibited some bony hypertrophy.  Strength in 
his upper extremities was normal with the exception of the 
left abductor pollicis brevis, which was 4 out of 5 and left 
opponens pollicis which was also 4 out of 5.  He had negative 
Phalen and Tinel signs.  Tenderness over the left AC joint 
was noted; however, there was no joint erythema, swelling, or 
increased warmth.  He had full active range of motion in the 
shoulder with some associated discomfort on abduction.  The 
discomfort was localized to the AC joint and over the upper 
trapezius.  Examination of the cervical spine revealed some 
increased range of motion on lateral bending particularly 
with rotation.  The extension and flexion were reasonably 
well preserved.  Some mild paraspinal muscle spasm was 
appreciated on the right and midline cervical tenderness in 
his bilateral trapezius and mild trapezius muscle tenderness 
were notable.  Levator scapula tenderness was notable on the 
left and there was some tenderness throughout the upper 
thoracic spine.  Cervical extension with lateral bending was 
poorly tolerated, bilaterally.  Cervical flexion was much 
better tolerated.  Cervical distraction did not elicit any 
relief of pain.  Spurling maneuvers were negative 
bilaterally.  In the lumbar region, positive right Stork sign 
on the right was noted.  Assessments of headaches, most 
likely multifactorial including migraine and cervicogenic, 
and acromioclavicular joint irritation were rendered.  

A subsequent treatment record in August 2002 indicates that 
the veteran was still having severe headaches twice a week 
with significant social stresses.  He had associated 
photophobia and phonophobia with scotoma during headaches 
with no nausea or vomiting.  He had been taking Excedrin 
almost daily with Imitrex three times a week.  He denied any 
weakness, nausea, vomiting, anesthesia, paresthesia, or new 
visual changes.  He had overwhelming "blurring" of his 
vision with onset of severe headaches.  He was not currently 
taking any prophylactic medications for his migraine.  

In October 2002, the veteran sought treatment for increasing 
left lower back pain for the past month.  He had intermittent 
discomfort initially, but now his symptoms were more 
frequent.  He tried Tylenol to no relief.  He denied 
radicular leg pain, paresthesia, and bowel or bladder 
dysfunction.  He continued to work as a burglar alarm 
installer.  Examination of his back revealed good spinal 
alignment.  There was point tenderness to the left lumbar 
paraspinal area with no palpable spasm and no sciatic notch 
tenderness.  There was fair range of motion with mild 
discomfort in the left lumbar area during flexion and 
extension.  Straight leg raise test was negative and his 
reflexes were 2+.  He had good leg strength.  



The report of a September 2003 VA CT scan indicates that the 
veteran had no acute intracranial abnormality.  

In May 2004, the veteran was afforded a VA spine examination.  
The examiner reviewed the veteran's claims folder in 
conjunction with the examination.  It was noted that the 
veteran had been employed for seven years with a technology 
company as an inventory control technician installing 
inventory control devices in stores.  He drove 500 miles a 
week to cover his territory.  He stated that he had not been 
absent for work in the last 12 months for any bone or joint 
condition.  Similarly, he was not receiving any prescribed 
medication or treatment for any bone or joint condition.  He 
exercised on an elliptical machine and lifted light weights 
four times a week.  He alleged pain in his neck, left 
shoulder, low back, and hips.  This pain was aggravated with 
heavy weight lifting above his shoulder, prolonged standing, 
walking, stair climbing, running, or jogging.  The examiner 
noted that the veteran walked briskly in the hallway without 
assistive devices with a normal gait and posture.  He was 
able to dress and undress without difficulty.  Similarly, he 
was able to get on the examination table without difficulty.  
He was able to walk on his heels and toes and fully squat.  
It was noted that the veteran had limitation in prolonged 
standing, running, jogging, frequent bending, stooping, and 
lifting heavy weight due to chronic back discomfort.  
However, there was no further evidence of further limitation 
due to further loss of motion, incoordination, weakness, or 
flare-up.  The veteran had not sought any evaluation or 
treatment for his spine condition.  He had never been 
hospitalized.  

Examination of the cervical spine revealed no localized 
tenderness or spasm.  He was able to forward flex to 45 
degrees; extend to 35 degrees; right rotate to 70 degrees; 
left rotate to 80 degrees; right side bend to 25 degrees; and 
left side bend to 30 degrees.  There was no motor weakness, 
atrophy, radicular deficit, or neurological deficit in the 
upper extremities.

Examination of the lumbar spine revealed no localized 
tenderness or spasm.  Forward flexion was to 75 degrees, 
extension was to 25 degrees; right lateral flexion was to 25 
degrees; left lateral flexion was to 25 degrees; and rotation 
was to 30 degrees.  Sitting and supine straight leg raise 
testing was negative.  Goldthwait test was negative.  There 
was no motor weakness, atrophy, or radicular or neurological 
deficit present in the lower extremities.  There was no pain 
in the range of motion to the extent performed in the 
cervical and lumbar examination.

The veteran also reported discomfort and change of strength 
in his left shoulder.  Range of motion was as follows:  
forward flexion to 170 degrees; abduction to 170 degrees with 
discomfort on the terminal range of motion; external rotation 
to 80 degrees; and internal rotation to 80 degrees.  There 
was no localized tenderness, swelling, deformity, or 
instability present in the left shoulder.  A diagnosis of 
left shoulder impingement syndrome was rendered.  The 
examiner noted that the veteran had limitation in lifting 
heavy weight above his shoulder due to chronic left shoulder 
discomfort.  However, there was no evidence of further 
limitation due to further loss of motion, incoordination, 
weakness, flare-up, lack of endurance or fatigue.  

The veteran also reported pain in both hips that was 
aggravated by prolonged standing, walking, climbing, running, 
and jogging.  It was noted that the veteran was observed 
walking briskly in the hallway without assistive devices.  He 
was able to walk on his heels and toes as well as fully 
squat.  Examination of the right hip revealed range of motion 
as follows:  flexion to 125 degrees; extension to 30 degrees; 
external rotation to 60 degrees; internal rotation to 30 
degrees; abduction to 45 degrees; and adduction to 25 
degrees.  There was no localized tenderness present or pain 
on the range of motion.  Faber's test was negative.  
Examination of the left hip revealed range of motion as 
follows:  flexion to 125 degrees; extension to 30 degrees; 
external rotation to 60 degrees; internal rotation to 30 
degrees; abduction to 45 degrees; and adduction to 25 
degrees.  A diagnosis of early degenerative arthritis of the 
right hip was rendered.  The examiner noted that the veteran 
had limitation in prolonged standing, running, jogging, and 
stair climbing due to chronic discomfort.  However, there was 
no evidence of further limitation due to further loss of 
motion, incoordination, weakness, flare-up, lack of 
endurance, or fatigue.  

The veteran was also afforded a VA neurological examination 
in May 2004.  The examination report indicates that the 
examiner reviewed the veteran's claims folder.  The veteran 
reported sharp severe headaches mainly on the left side.  
These headaches were accompanied by blurry vision, occasional 
nausea, and one-time vomiting.  He had photophobia and 
phonophobia.  The headaches lasted anywhere from 10 minutes 
to several hours.  He currently took Imitrex for his 
headaches.  He got headaches about four times per week.  He 
is generally out in the field, so he is able to just relax in 
his car, take an Imitrex, and return to work.  He stated that 
he was not totally incapacitated.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The Board notes that during the pendency of these claims, the 
criteria for rating disabilities of the spine were revised.  
In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Cervical Spine Disability

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  On review of 
the merits of this claim the Board finds that the veteran's 
cervical spine disability more nearly approximates the 
criteria for a 10 percent rating than the criteria for a 20 
percent rating under Diagnostic Code 5290.  He reported 
minimal problems with his neck since service during 
examination in December 1996.  At that time, he had forward 
flexion in his cervical spine to 30 degrees; extension to 30 
degrees; right and left lateral flexion to 40 degrees; and 
right and left rotation to 50 degrees with no objective 
evidence of pain on motion.  Identical findings were reported 
on VA examination in November 1999.  In May 2002, it was 
noted that cervical extension with lateral bending was poorly 
tolerated.  However, cervical flexion was much better 
tolerated.  The Board finds that while the evidence shows 
limitation of motion of the cervical spine prior to September 
26, 2003, the limitation of motion more nearly approximates 
slight than moderate. 

The Board notes that the veteran has not been granted service 
connection for cervical disc disease so the criteria for 
evaluating intervertebral disc disease are not applicable.

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  A 20 percent disability evaluation 
is appropriate for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted with forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; combined range of motion of the cervical spine to 
170 degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or with vertebral fracture 
with loss of 50 percent or more of the height.  

The evidence for the period beginning September 2003 does not 
show that the veteran's service-connected cervical spine 
disability results in limitation of flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees as contemplated by a higher evaluation.  On the 
contrary, examination in May 2004 revealed limitation of 
forward flexion of 40 degrees.  This level of disability is 
consistent with a 10 percent evaluation under Diagnostic Code 
5242.  

Similarly, the evidence for the pertinent period does not 
show that the veteran's service-connected cervical spine 
disability results in a combined range of motion of the 
cervical spine not greater than 170 degrees.  On the 
contrary, his combined range of motion during examination in 
May 2004 was 275 degrees (45 degrees of flexion; 25 degrees 
of extension; 70 degrees of rotation to the right; 80 degrees 
of rotation to the left; 25 degrees of right side bend; and 
30 degrees of left side bend).  Again, this level of 
disability is consistent with a 10 percent evaluation under 
Diagnostic Code 5242.

Finally, the evidence for the pertinent period does not show 
that the veteran's service-connected cervical spine 
disability results in muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis as 
contemplated under Diagnostic Code 5242.  On the contrary, 
the May 2004 examination report indicates that the veteran's 
neck had no localized tenderness or spasm.  Similarly, the 
evidence does not show that the veteran's cervical spine 
disability results in abnormal spinal contour.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 10 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated for 
his service-connected cervical spine disability throughout 
the course of this appeal.  While limitation of motion of the 
cervical spine is clinically indicated, examination in 
December 1996 and November 1999 revealed no objective 
evidence of pain on motion during range of motion testing at 
the levels recorded.  The November 1999 examination report 
indicates that the examiner could find no evidence of 
weakened movement, excessive fatigability, or incoordination.  
Similarly, the examiner opined that, as the veteran reported 
pain at the time of the examination, there would be no 
significant additional limitations during flare-ups.  While 
he has needed to wear a cervical collar, the veteran has 
continued to remain employed full-time and indicated during 
examination in May 2004 that he had not needed to be absent 
from work during the past 12 months for any bone or joint 
condition.  Accordingly, the Board can find no basis for an 
initial rating in excess of 10 percent for the veteran's 
service-connected cervical spine disability.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for a higher 
initial rating for his service-connected cervical spine 
disability.

Low Back Disability

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted or lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Where symptoms 
are severe with listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

The evidence for the period prior to September 26, 2003, does 
not show that the veteran's service-connected low back 
disability was manifested by muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in a 
standing position as contemplated by a higher evaluation 
under Diagnostic Code 5295.  Orthopedic examination in 
December 1996 and November 1999 revealed no tenderness or 
paraspinal spasm of the lumbosacral spine.  Similarly, while 
some point tenderness in the left lumbar paraspinal area was 
noted during treatment in October 2002, the veteran had no 
palpable spasm and no sciatic notch tenderness.  Accordingly, 
the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5295 are not met.  

Low back disabilities may alternatively be rated based on 
limitation of motion.  Under the criteria in effect prior to 
September 26, 2003, limitation of motion of the lumbar spine 
warrants a 10 percent evaluation if it is slight, a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  In the present case, the Board finds that 
the veteran's limitation of motion prior to September 26, 
2003, more closely approximates the criteria for a 10 percent 
evaluation.  In December 1996, he had range of motion of the 
lumbosacral spine as follows:  forward flexion to 80 degrees; 
backward extension to 35 degrees; lateral flexion to 40 
degrees; and rotation to 35 degrees with no objective 
evidence of pain on motion.  Similarly, in November 1999, he 
had range of motion of the lumbosacral spine as follows:  
forward flexion to 60 degrees; backward extension to 30 
degrees; lateral flexion to 40 degrees; and rotation to 35 
degrees with no objective evidence of pain on motion.  Based 
on the foregoing, the Board finds that the severity of the 
veteran's low back limitation of motion more closely 
approximates slight disability rather than moderate 
disability.  Accordingly, the Board finds that the criteria 
for an initial rating in excess of 10 percent based on 
limitation of motion prior to September 26, 2003 are not met. 

In considering the veteran's level of disability prior to 
September 26, 2003, the Board has considered the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during 
flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present 
case, the examinations in December 1996 and November 1999 
revealed no objective signs of pain at the levels recorded.  
The veteran rose and stood normally and had a normal gait.  
Despite his disability, he continued to work as a security 
systems installer.  The November 1999 examination report 
indicates that there was no evidence of weakened movement, 
excessive fatigability, or incoordination.  While the veteran 
had pain at the time of the examination, the examiner opined 
that there would be no significant additional limitations 
during flare-ups.  Accordingly, the Board finds that the 
initial disability evaluation of 10 percent adequately 
reflects the level of disability associated with his service-
connected low back disability prior to September 26, 2003.

As noted above, the September 2003 amendments provide a 
general rating formula for diseases and injuries of the spine 
(for diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury.  In pertinent part, they provide that unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating while unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation.  For forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis a 20 
percent disability evaluation is warranted.  For forward 
flexion of the thoracolumbar greater than 60 degrees, but not 
greater than 85 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
control a 10 percent disability evaluation is warranted.  

The evidence for the period beginning September 26, 2003, 
does not show forward flexion of the thoracolumbar spine 
between 30 and 60 degrees, muscle spasm, guarding severe 
enough to result in abnormal gait, or abnormal contour.  On 
the contrary, during examination in May 2004, he was able to 
flex to 75 degrees.  Likewise, the evidence does not show 
that his combined limitation of motion of the thoracolumbar 
spine was less than 120 degrees.  On the contrary, the 
combined range of motion in May 2004 was 185 degrees (75 
degrees of flexion; 30 degrees of extension; 25 degrees of 
right lateral flexion; 25 degrees of left lateral flexion; 
and rotation to 30 degrees).   While he complained of pain 
during this testing, there were no significant objective 
findings of motor weakness, atrophy, radicular deficits, or 
neurological deficits.  The examiner noted that there was no 
pain in the range of motion to the extent performed.  

The Board notes that the veteran has not been found to have 
intervertebral disc disease of the lumbosacral spine so the 
provisions for evaluating intervertebral disc syndrome 
(Diagnostic Code 5293 prior to September 23, 2003, and 
Diagnostic Code 5243 from September 23, 2003), are not 
applicable.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 10 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated for 
the service-connected low back disability.  While limitation 
of motion of the lower back is clinically indicated, 
examination in December 1996 and November 1999 revealed no 
objective evidence of pain on motion during range of motion 
testing at the levels recorded.  The November 1999 
examination report indicates that the examiner could find no 
evidence of weakened movement, excessive fatigability, or 
incoordination.  Similarly, the examiner opined that, as the 
veteran reported pain at the time of the examination, there 
would be no significant additional limitations during flare-
ups.  He also reported that he had remained employed full-
time and he indicated during examination in May 2004 that he 
had not needed to be absent from work during the past 12 
months for any bone or joint conditions.  Accordingly, the 
Board can find no basis for an initial rating in excess of 10 
percent for the veteran's service-connected low back 
disability.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

In sum, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a initial rating 
for his low back disability.

Migraine Headaches

The veteran's headache disability has been evaluated under 
Diagnostic Code 8100, which provides the criteria for 
evaluating migraine headaches.  A 30 percent rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 10 percent evaluation is 
warranted when there are characteristic prostrating attacks 
averaging one in two months over the last several months.  
Where attacks are less frequent, a noncompensable evaluation 
is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On review of the merits of this claim the Board finds that 
the veteran's headache disability more nearly approximates 
the criteria for a 10 percent rating than the criteria for a 
30 percent rating.  In this regard, the Board notes that the 
evidence shows that the veteran has a history of headaches 
dating to his active military service.  During examination in 
December 1996, he reported that medication such as Naprosyn 
or Motrin helped his headaches.  When he got his headaches, 
he would lie down.  Similarly, during examination in February 
2000, he reported headaches with photophobia; however, he 
denied nausea or vomiting.  He took Tylenol for his headaches 
and continued to work as a security installer.  While he 
reported headaches twice a week, they were not considered 
debilitating.  While he complained of severe, frequent 
headaches during subsequent VA outpatient care, he continued 
to work up to 30 hours a week with security systems.  
Similarly, the most recent VA neurological examination in May 
2004 indicates that the veteran was able to relax, take an 
Imitrex, and return to work despite experiencing headaches 
four times per week.  In fact, the veteran acknowledged 
during the examination that his headaches were not totally 
incapacitating.

Based on the foregoing, the Board concludes that the 
veteran's migraine headaches are properly evaluated as 10 
percent disabling under the applicable schedular criteria.  
That is, the preponderance of the evidence demonstrates that 
the veteran does not experience characteristic prostrating 
attacks on an average of once a month over any several month 
period, as contemplated by a higher evaluation under 
Diagnostic Code 8100.

Right & Left Hip Disabilities

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2004).



Arthritis due to trauma will be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5253, a 10 percent disability 
evaluation is warranted where there is limitation of rotation 
with an inability to toe-out the affected leg more than 15 
degrees, or limitation of adduction such as to prevent the 
crossing of the veteran's legs.  Limitation of abduction with 
motion lost beyond 10 degrees warrants a 20 percent 
evaluation. 

A 10 percent evaluation is warranted where extension of the 
thigh is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Where flexion of the thigh is limited to 45 
degrees, a 10 percent evaluation is warranted.  Limitation to 
30 degrees will be evaluated as 20 percent disabling, and 
limitation to 20 degrees will be evaluated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Diagnostic Code 5255 pertains to impairment of the femur.  
Where there is a fracture of the shaft or anatomical neck of 
the femur, with nonunion and loose motion, an 80 percent 
rating is warranted.  With nonunion, but without loose 
motion, and where weight bearing is preserved with the aid of 
a brace, a 60 percent rating is warranted.  Where there is a 
fracture of the surgical neck of the femur with a false 
joint, a 60 percent rating is warranted.  Malunion of the 
femur warrants a 30 percent rating if there is marked knee or 
hip disability, a 20 percent rating if there is moderate knee 
or hip disability or 10 percent rating if there is slight 
knee or hip disability.

Review of the record discloses that the veteran's right and 
left hip disabilities are manifested primarily by pain, but 
the pain has not resulted in more limitation of motion than 
that contemplated by the assigned evaluations of 10 percent.  
As reported above, the evidence does not show limitation of 
flexion of either hip to 30 degrees, limitation of abduction 
of the either thigh with motion lost beyond 10 degrees; a 
flail hip joint, or malunion of either femur with moderate 
knee or hip disability as contemplated by higher disabilities 
evaluations under Diagnostic Code 5250 to 5255.  

The December 1996, November 1999, February 2000, and May 2004 
examination reports indicate that the veteran's gait was 
normal.  While prolonged standing, running, jogging, frequent 
bending, stooping, and lifting heaving objects were limited, 
the May 2004 report indicates that there was no further 
evidence of limitation due to further loss of motion, 
incoordination, weakness, incoordination, lack of endurance 
or flare-up.  Rather, the examiner observed the veteran 
walking briskly in the hall without the need of assistive 
devices.  Accordingly, the Board finds that the resulting 
limitation of motion is not in excess of that contemplated by 
the assigned evaluations of 10 percent.  

Therefore, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that neither hip disability more nearly 
approximates the criteria for a higher evaluation than those 
for the assigned evaluation of 10 percent for each hip.  

The Board has also considered whether these issues should be 
referred to the director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the either disability.  In addition, the 
manifestations of the veteran's left and right hip 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of either issue for extra-schedular consideration is 
not warranted.

Left Shoulder

The record reflects numerous complaints of left shoulder pain 
in connection with neck pain.  As set forth above, the 
functional impairment due to the cervical spine disability 
has been rated separately from his shoulder disability.  

In this case the veteran's left shoulder is considered his 
minor upper extremity as he has stated being right-handed and 
such fact is not disputed.  Favorable ankylosis of the 
scapulohumeral joint of the minor upper extremity with 
abduction to 60 degrees, reaching the mouth and head, 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2004).  However, as set forth above, 
the competent medical evidence clearly shows that the veteran 
has retained substantial useful motion in his left shoulder 
throughout the entire appeal period.  As such, Diagnostic 
Code 5200, is not for application in this case. 

Limitation of motion of the minor arm, at the shoulder level 
or midway between the side and shoulder level warrants a 20 
percent evaluation.  Where motion of the minor arm is limited 
to 25 degrees from the side, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
various examination reports do not show that the veteran's 
arm had range of motion limited at the shoulder level or 
midway between the side and shoulder level as contemplated by 
a higher initial evaluation.  In December 1996, he had 
flexion to 180 degrees and abduction to 160 degrees.  In 
August 1999, he had flexion to 100 degrees and abduction to 
100 degrees.  In February 2000, he had flexion to 175 degrees 
and abduction to 170 degrees.  In May 2002, he had full 
active range of motion in his left shoulder with normal 
strength.  Finally, in May 2004, he had flexion and abduction 
to 170 degrees with discomfort at the terminal range of 
motion.  

A 20 percent evaluation is warranted for the minor arm if 
there is:  (1) malunion of the humerus with moderate 
deformity; (2) malunion of the humerus with marked deformity; 
(3) recurrent dislocations of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level; or (4) recurrent dislocations of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 40 percent evaluation requires fibrous union of 
the humerus, with a 50 percent evaluation assigned for 
nonunion of the humerus (false flail joint).  A 70 percent 
rating is warranted where there is loss of the humerus head.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2004).  

Additionally, impairment of the clavicle or scapula may be 
rated based on impairment of function of the contiguous joint 
or on the basis of malunion, nonunion or dislocation.  
Malunion of the clavicle or scapula warrants a 10 percent 
evaluation.  Nonunion of the minor clavicle or scapula 
warrants a 10 percent evaluation if there is no loose motion 
or a 20 percent evaluation if there is loose movement.  
Dislocation of the minor clavicle or scapula warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2004).  However, the record during the course of the appeal 
is without findings of impairment of the clavicle, scapula or 
humerus, and completely negative for complaint of 
dislocations, etc.  

Accordingly, the Board must conclude that during the appeal 
period, the veteran's left shoulder disability was productive 
of limitation of motion to a noncompensable degree and was 
properly evaluated as 10 percent disabling based on the 
presence of degenerative changes and pain on motion.  

The Board has considered the regulatory provisions set forth 
in 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca decision.  
However, in the instant case, the Board finds that the 
current 10 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated in 
the veteran's left shoulder throughout the initial evaluation 
period.  Examination of his left shoulder in December 1996 
and February 2000 revealed no swelling, fluid, heat, 
erythema, crepitus, or laxity.  While mild tenderness of the 
acromioclavicular joint was noted, the joint appeared intact.  
Neurological examination was also normal.  Similarly, 
treatment in August 2000 and May 2002 revealed 5 out of 5 
strength in his upper left arm with intact sensation.  The 
May 2004 examination report indicates that he was able to 
lift weights four times a weeks despite his complaints of 
pain.  He was also able to dress and undress without 
difficulty.  While the veteran's ability to lift heavy 
weights above his head was limited due to left shoulder 
discomfort, the examiner noted that there was no evidence of 
further limitation due to incoordination, weakness, flare-
ups, lack of endurance, or fatigue.  


							(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 10 percent for a cervical 
spine disability is denied.

An initial rating in excess of 10 percent for a low back 
disability is denied.

An initial rating in excess of 10 percent for migraine 
headaches is denied.

An initial rating in excess of 10 percent for a right hip 
disability is denied.

An initial rating in excess of 10 percent for a left hip 
disability is denied.

An initial rating in excess of 10 percent for a left shoulder 
disability is denied.  


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


